Citation Nr: 1604587	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-22 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of an overpayment debt related to education benefits in the amount of $22,015.73


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel











INTRODUCTION

The Veteran had active duty service from July 1976 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision by the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota.  Jurisdiction over the Veteran's claims file is currently held by the Regional Office (RO) in Atlanta, Georgia.

Subsequent to the Statements of the Case (SOC) (of which the claims file contains two undated versions, but were referenced by the Veteran in a May 2014 statement as being received in August 2013 and April 2014), additional evidence was associated with the Veteran's electronic claims file, without a waiver of review by the Agency of Original Jurisdiction.  These additional documents, however, do not relate to or have a bearing on the current claim on appeal; as such they are not pertinent and the Board can proceed with a decision on the claim.  See 38 C.F.R.     § 20.1304(c) (2015).

The Board notes that the Veteran filed timely notices of disagreement (NODs) in March 2014 to May 2013 and January 2014 rating decisions.  In March 2014 and December 2015 letters, the RO acknowledged receipt of these NODs.  As the evidence of record indicates that these NODs have been recognized, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized, and Manlincon is therefore not applicable.   

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.


FINDINGS OF FACT

1.  An August 21, 2010 letter sent to the Veteran at his address of record advised him of his overpayment debt related to education benefits in the amount of $22,015.73 and of his right to request a waiver of this debt.  The letter was not returned to sender.
  
2.  The Veteran's request for a waiver of his overpayment debt was received on May 16, 2013, which was more than 180 days after the August 21, 2010 letter.

3.  The Veteran has not demonstrated that as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the Veteran's control, there was a delay in receipt of notification of indebtedness beyond the time customarily required for mailing (including forwarding), to include as being deployed on active duty.


CONCLUSION OF LAW

A timely request for waiver of an overpayment debt related to education benefits in the amount of $22,015.73 was not filed.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), VA has certain duties to notify and assist a veteran in the claims process.  The United States Court of Appeals for Veterans Claims, however, has held that the VCAA does not apply to cases involving a waiver of an overpayment debt and that the relevant statute pertaining  to waivers contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132 (2002).

In this regard, via an August 21, 2010 letter (which the Board finds below was sent to the Veteran), the Veteran was advised of the amount of his overpayment debt related to education benefits and of his right to request a waiver of this debt.  The letter stated that "[y]ou have the right to dispute the debt and the right to request waiver.  If you request waiver, you also have the right to request an oral hearing."  The letter additionally stated that "[i]nformation regarding these options is on the enclosed document entitled, Notice of Rights and Obligations."  The Board notes that referenced enclosed document titled Notice of Rights and Obligations was not of record, either in the physical claims file or electronic claims file.  However, under the presumption of regularity, "it is presumed that government officials 'have properly discharged their official duties.'"  See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926).  As enclosing a document entitled Notice of Rights and Obligations with the August 21, 2010 letter is a VA government action, the Board finds that the presumption of regularity attaches, and that the enclosure, which presumably contained information regarding the Veteran's right to request a waiver and of the procedures for submitting such an application (along with reference to the 180 day period to file such), is presumed to have been mailed with the August 21, 2010 letter.  The Board therefore finds that the specific notice provisions applicable here were followed.  See 38 U.S.C.A. § 5302(a) (West 2014) (stating that VA "shall include in the notification to the payee [of indebtedness to VA] a statement of the right of the payee to submit an application for a waiver under this subsection and a description of the procedures for submitting the application").

II. Analysis

An August 5, 2010 letter from the Atlanta RO stated that based on a compliance survey, the Veteran's VA education benefits were changed, which resulted in an overpayment debt of $22,015.73.  This letter noted that the Debt Management Center would send the Veteran additional information.  An August 21, 2010 letter from the Debt Management Center in St. Paul, Minnesota stated that the Veteran had an overpayment debt related to education benefits in the amount of $22,015.73.  

A May 2013 decision by the Debt Management Center in St. Paul, Minnesota denied the Veteran's request for a waiver of an overpayment debt related to education benefits in the amount of $22,015.73.  This decision noted that the date the waiver request was received was May 16, 2013.  The Board notes that this request for waiver was not of record, either in the physical claims file or electronic claims file.  In any event, the Veteran has not specifically disputed the date he filed his waiver request, has acknowledged that such request was not timely and has himself referenced May 16, 2013 as the date of his waiver request.  In his July 2013 NOD, he stated "Veteran does argue the fact of the timeline to apply for the waiver, but the fact the 180 day period may be extended" and provided additional argument regarding why the 180 day period should be extended.  As such, it appears from the context of the statement that this was a typographical error and that the Veteran meant to state that he did not argue the fact of the timeline to apply for waiver.  Further, on the Veteran's VA Form 9 (multiple are of record that are substantively similar) he stated that "Veteran was not able to meet the waiver deadline due to his commitment to Desert Storm."  Additionally, in a May 2014 statement (on a fax cover page accompanying a VA Form 9) the Veteran provided a timeline dating from 2005 to 2014 and specifically noted May 16, 2013 as the date that he filed a hardship waiver, a reference to his request for waiver of an overpayment debt related to education benefits.  As such, while the May 16, 2013 waiver request was not of record, based on the other evidence of record, the Board finds that the Veteran's waiver request was received on May 16, 2013.  

The threshold question in any claim concerning a request for a waiver of overpayment is whether the waiver request was timely filed.  Under the applicable criteria, a request for waiver of an indebtedness shall only be considered if it is made within 180 days following the date of a notice of indebtedness that is issued by VA to the debtor.  See 38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963(b) (2015).  The 180 day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  38 C.F.R. § 1.963(b)(2) (2015). 

After review of the record, the Board concludes that a waiver request was not filed within 180 days of the date of notice of indebtedness.  In this case, as discussed above, the Veteran's request for a waiver of his overpayment debt was received on May 16, 2013, which was more than 180 days after the August 21, 2010 letter that advised him of his indebtedness.  As such, the Board concludes that a request for waiver was not filed within 180 days of the date of notice of indebtedness.

As referenced, the 180 day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  In this regard, the Veteran has alleged that he never received notice regarding the overpayment and indebtedness.  In his July 2013 NOD, the Veteran stated "[i]n essence, [V]eteran never received the notice to apply for the waiver."  As noted, in a May 2014 statement, the Veteran provided a timeline dating from 2005 to 2014.  As relevant, he stated that in August 2010 "suppose[d]ly letter of [i]ndebt[ed]ness was mailed to Veteran by the Debt Management Center in which Veteran never received due to deployment overseas for employment" (emphasis in original).

Addressing whether the Veteran has demonstrated that there was a delay in receipt of notification of indebtedness beyond the time customarily required for mailing (including forwarding) as a result of error by VA or the postal authorities, the Board concludes that such has not been demonstrated.  As previously referenced, under the presumption of regularity, "it is presumed that government officials 'have properly discharged their official duties.'"  See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926).  Clear evidence to the contrary is required to rebut the presumption of regularity.  Id. at 309.  A copy of the August 21, 2010 letter from the Debt Management Center is included in the Veteran's claims file (available in Virtual VA), which was addressed to the Veteran.  There is no indication that such document was returned as undeliverable.  As such, the Board accordingly must presume that VA sent the Veteran the August 21, 2010 letter, which advised him of his overpayment debt and of his right to request a waiver of this debt.  Although the Board finds no reason to question the sincerity of the Veteran's contention that he did not receive this letter, the Board finds no clear evidence to the contrary of record sufficient to rebut the presumption of regularity that supports that such letter was sent to the Veteran.  In this regard, the Veteran's statements of non-receipt, by themselves, do not constitute clear evidence to the contrary to rebut the presumption of regularity.  See Schoolman v. W., 12 Vet. App. 307, 310 (1999) ("appellant's statement of nonreceipt does not by itself constitute the type of clear evidence needed to rebut the presumption of regularity that the notice was sent").  As such, the Board concludes that the Veteran has not demonstrated, as he is required to do under 38 U.S.C.A. § 5302(a) (West 2014) and 38 C.F.R. § 1.963(b) (2015), that as a result of error by VA or the postal authorities there was a delay in receipt of notification of indebtedness beyond the time customarily required for mailing (including forwarding).

With respect to whether the Veteran has demonstrated circumstances beyond his control as preventing him from filing a timely request for waiver, the Board concludes that such has not been demonstrated.  As discussed, the Board has found that VA sent the Veteran the August 21, 2010 letter, which advised him of his overpayment debt and of his right to request a waiver of this debt.  This letter was addressed to the Veteran at an address in Georgia.  As noted, in a May 2014 VA Form 9, the Veteran indicated that he was not able to meet the deadline "due to his commitment to Desert Storm."  In a statement received with that Form 9, he provided a timeline dating from 2005 to 2014, which noted that the Veteran "deployed oversees for employment" in January 2010 and that in August 2010 he did not receive a letter of indebtedness from the Debt Management Center.  The Board notes that while the Veteran has used terms that appear to refer to active duty, he in fact was not on active duty, but rather privately employed.  The provided timeline further noted in September 2010 that the Veteran had to return home on emergency leave due to a family medical situation and that his employment ended in November 2010 due to his family medical hardship.  Based on the provided timeline, the Veteran was of the country in August 2010 when the August 21, 2010 letter was sent, but then returned home in September 2010.  There is no indication that the August 21, 2010 letter was returned as undeliverable and as such it presumably was delivered to the Veteran's address in Georgia.  As such, this letter would have been waiting for the Veteran upon his return home in September 2010, which would have been well within the 180 day period (from August 21, 2010) that the Veteran had to submit a waiver request.  While the Veteran has listed several family illnesses during this period, he does not explain how such illnesses would prevent his mail from reaching him. He was still located at the Georgia address to which the letter was mailed.

Additionally, the Board notes that the Veteran has presented argument, primarily in the July 2013 NOD, that recovery of his debt should be waived because it is against equity and good conscience.  Recovery of an overpayment may be waived if recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963 (2015).  As referenced above, however, the threshold question in any claim concerning a request for a waiver of overpayment is whether the waiver request was timely filed and the Board has concluded that such a request was not timely filed.  Therefore, the Veteran's arguments related to recovery of his debt being against equity and good conscience are not for consideration in this case.  

In review, the Board finds that an August 21, 2010 letter sent to the Veteran advised him of his overpayment debt related to education benefits in the amount of $22,015.73 and of his right to request a waiver of this debt.  The Veteran's request for a waiver of his overpayment debt was received on May 16, 2013, which was more than 180 days after the August 21, 2010 letter.  Further, the Board finds that extension of the 180 day period is not warranted because the Veteran has not demonstrated that as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the Veteran's control, there was a delay in receipt of notification of indebtedness beyond the time customarily required for mailing (including forwarding).  Additionally, the Board acknowledges that on the Veteran's VA Form 9 he "ask[ed] for the benefit of the doubt doctrine under this matter."  Based on the preceding discussion, the Board concludes that the preponderance of the evidence is against the Veteran's claim and therefore the benefit of the doubt rule is inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  In conclusion, a timely request for waiver of an overpayment debt related to education benefits in the amount of $22,015.73 was not filed and the Veteran's claim therefore must be denied.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963(b) (2015). 

ORDER

The request for waiver of an overpayment debt related to education benefits in the amount of $22,015.73 is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


